Per Curiam.
This case presents the question whether any decision of this Court “clearly establishes” that a judge, in ruling on an objection to a peremptory challenge under Batson v. Kentucky, 476 U. S. 79 (1986), must reject a demeanor-based explanation for the challenge unless the judge personally observed and recalls the aspect of the prospective juror's demeanor on which the explanation is based. The Court of Appeals appears to have concluded that either Batson itself or Snyder v. Louisiana, 552 U. S. 472 (2008), clearly established such a rule, but the Court of Appeals read far too much into those decisions, and its holding, if allowed to stand, would have important implications. We therefore grant the petition for certiorari, grant respondent’s motion to proceed in forma pawperis, and reverse the judgment of the Court of Appeals.
I
Respondent was tried in a Texas state court for the murder of a police officer, and the State sought the death penalty. During voir dire, two judges presided at different stages. Judge Harper presided when the attorneys questioned the prospective jurors individually, but Judge Wallace took over when peremptory challenges were exercised. When the prosecutor struck an African-American juror named Owens, respondent’s attorney raised a Batson objection. Judge Wallace determined that respondent had made out a prima facie case under Batson, and the prosecutor then offered a race-neutral explanation that was based on Owens’ demeanor during individual questioning. Specifically, the prosecutor asserted that Owens’ demeanor had been “somewhat humorous” and not “serious” and that her “body language” had belied her “true feeling.” App. to Pet. for Cert. 187. Based on his observations of Owens during questioning by respondent’s attorney, the prosecutor stated, he believed that she “had a predisposition” and would not look at the possibility of imposing a death sentence “in a neutral fashion.” Id., at *45188. Respondent’s attorney did not dispute the prosecutor’s characterization of Owens’ demeanor, but he asserted that her answers on the jury Questionnaire “show[ed] that she was a juror who [was] leaning towards the State’s case.” Ibid. After considering the prosecutor’s explanation and the arguments of defense counsel, Judge Wallace stated that the prosecutor’s reason for the strike was “race-neutral” and denied the Batson objection without further explanation. App. to Pet. for Cert. 189.
The case proceeded to trial, respondent was convicted and sentenced to death, and the Texas Court of Criminal Appeals affirmed the conviction. Rejecting respondent’s argument that “a trial judge who did not witness the actual voir dire cannot, as a matter of law, fairly evaluate a Batson challenge,” id., at 173, the Court of Criminal Appeals wrote:
“There are many factors which a trial judge — even one who did not preside over the voir dire examinations— can consider in determining whether the opponent of the peremptory strikes has met his burden. These include the nature and strength of the parties’ arguments during the Batson hearing and the attorneys’ demeanor and credibility. And, when necessary, a trial judge who has not witnessed the voir dire may refer to the record,” id., at 173-174 (footnote omitted).
With respect to the strike of juror Owens, the court held that Judge Wallace’s acceptance of the prosecutor’s explanation was not clearly erroneous and noted that “[t]he record does reflect that Owens was congenial and easygoing during voir dire and that her attitude was less formal than that of other veniremembers.” Id., at 172. This Court denied respondent’s petition for a writ of certiorari. Haynes v. Texas, 535 U. S. 999 (2002).
After the Texas courts denied his application for state habeas relief, respondent filed a federal habeas petition. The District Court denied the petition and observed that this *46Court had never held that the deference to state-court factual determinations that is mandated by the federal habeas statute is inapplicable when the judge ruling on a Batson objection did not observe the jury selection. App. to Pet. for Cert. 80, n. 10.
A panel of the Court of Appeals granted a certificate of appealability with respect to respondent’s Batson objections concerning Owens and one other prospective juror. Haynes v. Quarterman, 526 F. 3d 189, 202 (CA5 2008). In its opinion granting the certificate, the panel discussed our opinion in Snyder at length and then concluded:
“Under Snyder’s application of Batson,... an appellate court applying Batson arguably should find clear error when the record reflects that the trial court was not able to verify the aspect of the juror’s demeanor upon which the prosecutor based his or her peremptory challenge.” 526 F. 3d, at 199.
When the same panel later ruled on the merits of respondent’s Batson claim regarding juror Owens,1 the court adopted the rule that it had previously termed “arguable].” See 526 F. 3d, at 199; Haynes v. Quarterman, 561 F. 3d 535, 541 (CA5 2009). The court concluded that the decisions of the state courts were not owed “AEDPA deference” in this case “because the state courts engaged in pure appellate fact-finding for an issue that turns entirely on demeanor.” Ibid. The court then held that
“no court, including ours, can now engage in a proper adjudication of the defendant’s demeanor-based Bat-son challenge as to prospective juror Owens because we will be relying solely on a paper record and would thereby contravene Batson and its clearly-established *47‘factual inquiry’ requirement. See, e.g., Snyder, [552 U. S., at 477]; Batson, [476 U. S., at 95].” Ibid, (footnote omitted).
II
Respondent cannot obtain federal habeas relief under 28 U. S. C. § 2254(d)(1) unless he can show that the decision of the Texas Court of Criminal Appeals “was contrary to, or involved an unreasonable application of, clearly established Federal law, as determined by the Supreme Court.” A legal principle is “clearly established” within the meaning of this provision only when it is embodied in a holding of this Court. See Carey v. Musladin, 549 U. S. 70, 74 (2006); Williams v. Taylor, 529 U. S. 362, 412 (2000). Under § 2254(d)(1), a habeas petitioner may obtain relief (1) “if the state court arrives at a conclusion opposite to that reached by this Court on a question of law or if the state court decides a case differently than this Court has on a set of materially indistinguishable facts”; or (2) “if the state court identifies the correct governing legal principle from this Court’s decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id., at 413.
III
In holding that respondent is entitled to a new trial, the Court of Appeals cited two decisions of this Court, Batson and Snyder, but neither of these cases held that a demeanor-based explanation for a peremptory challenge must be rejected unless the judge personally observed and recalls the relevant aspect of the prospective juror’s demeanor.
The Court of Appeals appears to have concluded that Bat-son supports its decision because Batson requires a judge ruling on an objection to a peremptory challenge to “‘undertake “a sensitive inquiry into such circumstantial and direct evidence of intent as may be available.” ’ ” 561 F. 3d, at 540 (quoting Batson, 476 U. S., at 93, in turn quoting Arlington Heights v. Metropolitan Housing Development Corp., 429 *48U. S. 252, 266 (1977)). This general requirement, however, did not clearly establish the rule on which the Court of Appeals’ decision rests. Batson noted the need for a judge ruling on an objection to a peremptory challenge to “takfe] into account all possible explanatory factors in the particular case,” 476 U. S., at 95 (internal quotation marks omitted). See also Miller-El v. Dretke, 545 U. S. 231, 239 (2005); Johnson v. California, 545 U. S. 162, 170 (2005). Thus,, where the explanation for a peremptory challenge is based on a prospective juror’s demeanor, the judge should take into account, among other things, any observations of the juror that the judge was able to make during the voir dire. But Bat-son plainly did not go further and hold that a demeanor-based explanation must be rejected if the judge did not observe or cannot recall the juror’s demeanor.
Nor did we establish such a rule in Snyder.2 In that case, the judge who presided over the voir dire also ruled on the Batson objections, and thus we had no occasion to consider how Batson applies when different judges preside over these two stages of the jury selection process. Snyder, 552 U. S., at 475-478. The part of Snyder on which the Court of Appeals relied concerned a very different problem. The prosecutor in that case asserted that he had exercised a peremptory challenge for two reasons, one of which was based on demeanor (i. e., that the juror had appeared to be nervous), and the trial judge overruled the Batson objection without explanation. 552 U. S., at 478-479. We concluded that the record refuted the explanation that was not based on de*49meanor and, in light of the particular circumstances of the case, we held that the peremptory challenge could not be sustained on the demeanor-based ground, which might not have figured in the trial judge’s unexplained ruling. Id., at 479-486. Nothing in this analysis supports the blanket rule on which the decision below appears to rest.
The opinion in Snyder did note that when the explanation for a peremptory challenge “invoke[s] a juror’s demeanor,” the trial judge’s “firsthand observations” are of great importance. Id., at 477. And in explaining why we could not assume that the trial judge had credited the claim that the juror was nervous, we noted that, because the peremptory challenge was not exercised until some time after the juror was questioned, the trial judge might not have recalled the juror’s demeanor. Id., at 479. These observations do not suggest that, in the absence of a personal recollection of the juror’s demeanor, the judge could not have accepted the prosecutor’s explanation. Indeed, Snyder quoted the observation in Hernandez v. New York, 500 U. S. 352, 365 (1991) (plurality opinion), that the best evidence of the intent of the attorney exercising a strike is often that attorney’s demeanor. See 552 U. S., at 477.
Accordingly, we hold that no decision of this Court clearly establishes the categorical rule on which the Court of Appeals appears to have relied, and we therefore reverse the judgment and remand the case for proceedings consistent with this opinion. Our decision does not mandate the rejection of respondent’s Batson claim regarding juror Owens. On remand, the Court of Appeals may consider whether the Texas Court of Criminal Appeals’ determination may be overcome under the federal habeas statute’s standard for reviewing a state court’s resolution of questions of fact.

It is so ordered.


 Because the panel held that the strike of Owens violated Batson, the panel did not rule on the legitimacy of the other strike as to which a certificate of appealability had been issued. Haynes v. Quarterman, 561 F. 3d 535, 541, n. 2 (CA5 2009).


 Even if Snyder did alter or add to Batson’s rule (as the Court of Appeals seems to have concluded), Snyder could not have constituted “clearly established Federal law as determined by” this Court for purposes of respondent’s habeas petition because we decided Snyder nearly six years after his conviction became final and more than six years after the relevant state-court decision. See Williams v. Taylor, 529 U. S. 362, 390 (2000) (opinion for the Court by Stevens, J.); id., at 412 (opinion for the Court by O’Connor, J.).